DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/850617, filed on 04/16/2020. Claims 1-20 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the roof" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent Application Publication No. 2007/0251767 to Yoon (henceforth referred to as Yoon).
Regarding claims 1-5, 7-12, 17-20, Yoon discloses an elevator provided with an arrangement for making an opening through the roof of an elevator car (i.e. Title), wherein the arrangement comprises a marking (i.e. Fig. 4, ref. 10) on the roof (i.e. Fig. 5) of the elevator car for marking a portion (i.e. Fig. 3 and 4, ref. 20) of the roof arranged to be cut (i.e. Merriam Webster Dictionary defines cut as 4a: to divide into segments) off from the roof to form an opening in the roof (i.e. paragraph 0035, lines 11-16: in this case ref. 20 is divided off or cut off from the rest of the ceiling).  
Wherein the marking of the portion of the roof is on an area of the roof of the elevator car that is free from elements that would make cutting off the portion unsafe or slow or otherwise difficult (i.e. Fig. 4, all intrusions such as lights, ref. 3, and pulleys are not in the path of ref. 20 and 1).
Wherein the marking of the portion of the roof is on an area of the roof of the elevator car that is free from reinforcements, electric cables or other important parts or components (i.e. Fig. 4, all intrusions such as lights, ref. 3, and pulleys and cables are not in the path of ref. 20 and 1).

Wherein the instruction and/or information markings (i.e. Fig. 4, ref. 10 are markings situated on the roof/ceiling to inform people of removable portion) are situated on the roof of the elevator car (i.e. Fig. 5).
Wherein the opening is used as a rescue escape for opening people in the elevator car (i.e. paragraph 0035, lines 11-16). 
Wherein the opening is used to provide help and/or aid to people in the elevator car (i.e. paragraph 0035, lines 11-16). 
Wherein the markings is one or more of the following: an outline drawing, a paint line, a tape, a sticker, a groove on the upper surface of the roof, or some other suitable marking for this purpose (i.e. in this case Fig. 4, ref. 10 and 18 form a groove). 
Wherein the portion of the roof is arranged to be cut off by a rescuer (i.e. functional language, a rescuer is capable of dividing or cutting off ref. 20). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2007/0251767 to Yoon in view of DE 20 2013 007 959 to Grunecker et al (henceforth referred to as Grunecker).
Regarding claims 6 and 13-16, Yoon does not specifically teach a portion of the roof is arranged to be cut by sawing. However, sawing is a known manufacturing method in the art used with sheet metal. For example, Grunecker teaches an elevator door hanger made of bent sheet metal (i.e. Machine translation paragraph 0015) wherein when fabricating recesses or cut out in the sheet metal, Grunecker teaches known manufacturing methods such as punch out or sawing (i.e. Machine translation lines 382-385). Therefore, it would have been obvious to arrange the known manufacturing method of sawing as taught in Grunecker to cut out the opening portion out of the whole roof as taught in Yoon paragraph 0031 during the manufacturing of the elevator roof to get precision cuts each time and there would have been reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654